DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on January 18, 2022, is acknowledged.
Claims 4-6, 8, 12-13, 15, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 line 23, “the plurality of inner electrode layers include” should be “includes” (see and compare claim 1 line 27) . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 each recite, “wherein each of the first supporting terminal and the second supporting terminal is defined by a round wire [having/with] a diameter of more than or equal to about 0.1 mm and less than or equal to about 0.5 mm”. 
The meaning of this limitation is ambiguous. As written, it would appear the claims are setting forth the diameter (thickness) of the round wire, and not of the diameter of the coil of wire. 
Compare:
	“each… terminal is defined by a round wire [having/with] a diameter of”, and 
	“each… terminal is defined by a round wire, each terminal [having/with] a diameter of”. 
A review of the specification provides FIG. 2 and exemplary sizes of capacitor thickness of 0.5 mm (paragraph 30). As shown in FIG. 2, the round wire diameter is far less than the thickness of the capacitor. Additionally, the diameter of the supporting terminal (the coil of round wire) of FIG. 2 would 
Accordingly, as the meaning of the claim limitation is unclear, claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-11, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-33652 to Igarashi et al. (hereinafter Igarashi; see also provided machine translation) in view of US Publication 2003/0176083 to Li et al. (hereinafter Li). 
Claim 1
Igarashi (FIG. 1-3) discloses a mounted structure of a supporting-terminal-equipped capacitor chip, the mounted structure comprising:
a capacitor chip (10);
a first supporting terminal (12) and a second supporting terminal (12) that each support the capacitor chip (10), that each extend helically along an axial direction, and that each have electric conductivity (paragraph 33); and
 a circuit board (13) including a first land (14) connected to the first supporting terminal (12) and a second land (14) connected to the second supporting terminal (12); wherein 
the capacitor chip (10) includes:
	a multilayer body including:
		a plurality of dielectric layers (23) and a plurality of inner electrode layers (24) alternately layered;
		a first main surface (upper) and a second main surface (lower) facing each other in a height direction;
		a first side surface (right side) and a second side surface (left side) facing each other in a width direction orthogonal or substantially orthogonal to the height direction; and
		a first end surface (first end) and a second end surface (second end) facing each other in a length direction orthogonal or substantially orthogonal to both the height direction and the width direction; and

the second main surface (lower) faces the circuit board (13);
the plurality of inner electrode layers (24) includes a first inner electrode layer connected to the first outer electrode (22) and a second inner electrode layer connected to the second outer electrode (22; paragraph 28-29);
a first loop-shaped first end portion of the first supporting terminal (12) on a first end side in the axial direction is connected to the first outer electrode (22), and a first loop-shaped second end portion of the first supporting terminal (12) on a second end side in the axial direction is connected to the first land (14) by a first electrically conductive bonding material (16);
a second loop-shaped first end portion of the second supporting terminal (12) on a first end side in the axial direction is connected to the second outer electrode (22), and a second loop-shaped second end portion of the second supporting terminal (12) on a second end side in the axial direction is connected to the second land (14) by a second electrically conductive bonding material (16), as recited in claim 1.
Igarashi does not expressly disclose in FIG. 1-3 the first loop-shaped second end portion of the first supporting terminal on the second end side in the axial direction is directly connected to the first land (see FIG. 2-3: plate 26; but see also paragraph 50: the electrode plate may be omitted); and the second loop-shaped second end portion of the second supporting terminal on a second end side in the axial direction is directly connected to the second land (see FIG. 2-3: plate 26; but see also paragraph 50: the electrode plate may be omitted); a maximum diameter size of the first supporting terminal when viewed in the axial direction is larger than a maximum length size of a portion of the first outer electrode on the second main surface in the length direction; and a maximum diameter size of the second supporting terminal when viewed in the axial direction is larger than a maximum length size of a 
Li (FIG. 5, paragraph 26-30) teaches a loop-shaped end portion (19) of a supporting terminal (8) on an end side in an axial direction is directly connected to a land (6 of 4) by an electrically conductive bonding material (20). 
Li further teaches a maximum diameter size of the supporting terminal (8) when viewed in the axial direction is larger than a maximum length size of a portion of an outer electrode (solder pad 6; see also paragraph 28) on a main surface (of 22) in a length direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Li with Igarashi to incorporate direct connection of a supporting terminal to a pad of a circuit board as taught by Li in the structure taught by Igarashi and to incorporate a diameter of a supporting terminal larger than an electrode to be soldered to as taught by Li in the structure taught by Igarashi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for the supporting terminal to avoid gouging or scratching a solder ball, avoiding reliability and manufacturing problems (Li paragraph 29). Additionally, the larger shape of the coil allows for distributed chordal contact and for the solder ball to engage near a peripheral edge region spaced away from the center top of the solder ball (paragraph 29). 
Claim 2
Igarashi with Li teaches the mounted structure of the supporting-terminal-equipped capacitor chip according to claim 1, wherein a maximum diameter size of the first supporting terminal (Li FIG. 5: 8) in the length direction is larger than the maximum length size of the portion of the first outer electrode (6) on the second main surface (of 22) in the length direction; and

Claim 3
Igarashi with Li teaches the mounted structure of the supporting-terminal-equipped capacitor chip according to claim 1, as shown above.
Igarashi does not expressly disclose wherein a relation of L2/L1 ≥ about 0.8 is satisfied, where L1 represents a free length of each of the first supporting terminal and the second supporting terminal and L2 represents a close contact length of each of the first supporting terminal and the second supporting terminal, as recited in claim 3.
Igarashi, however, does teach such a dimension is a result-effective variable, a variable which achieves a recognizable result: the stiffness of the terminal, the spring constant K is adjusted, taking into account the material of the spring, the diameter and number of coils, the axial height, and the desired reduction of vibration noise (Igarashi paragraph 30-41). Such a relationship as claimed therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of routine optimization. See MPEP 2144.05.
Additionally, where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. 
Claim 7
Igarashi with Li teaches the mounted structure of the supporting-terminal-equipped capacitor chip according to claim 1, wherein each of the first supporting terminal (Igarashi 12) and the second 
Claim 9
Igarashi (FIG. 1-3) discloses a supporting-terminal-equipped capacitor chip comprising:
a capacitor chip (10); and
a first supporting terminal (12) and a second supporting terminal (12) that each support the capacitor chip (10), that each extend helically along an axial direction, and that each have electric conductivity (paragraph 33), wherein 
the capacitor chip includes:
	a multilayer body including:
		a plurality of dielectric layers (23) and a plurality of inner electrode layers (24) alternately layered;
		a first main surface (upper) and a second main surface (lower) facing each other in a height direction;
		a first side surface (right side) and a second side surface (left side) facing each other in a width direction orthogonal or substantially orthogonal to the height direction; and
		a first end surface (first end) and a second end surface (second end) facing each other in a length direction orthogonal or substantially orthogonal to both the height direction and the width direction; and
	a first outer electrode (22) and a second outer electrode (22) each provided at least on the second main surface (lower);

a first loop-shaped first end portion of the first supporting terminal (12) in the axial direction is connected to the first outer electrode (22);
a second loop-shaped first end portion of the second supporting terminal (12) in the axial direction is connected to the second outer electrode (22),
Igarashi does not expressly disclose a maximum diameter size of the first supporting terminal when viewed in the axial direction is larger than a maximum length size of a portion of the first outer electrode on the second main surface in the length direction; and a maximum diameter size of the second supporting terminal when viewed in the axial direction is larger than a maximum length size of a portion of the second outer electrode on the second main surface in the length direction, as recited in claim 9.
Li (FIG. 5, paragraph 26-30) teaches a maximum diameter size of the supporting terminal (8) when viewed in the axial direction is larger than a maximum length size of a portion of an outer electrode (solder pad 6; see also paragraph 28) on a main surface (of 22) in a length direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Li with Igarashi to incorporate a diameter of a supporting terminal larger than an electrode to be soldered to as taught by Li in the structure taught by Igarashi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for the supporting terminal to avoid gouging or scratching a solder ball, avoiding reliability and manufacturing problems (Li paragraph 29). Additionally, the larger shape of the coil allows for distributed chordal contact and for 
Claim 10
Igarashi with Li teaches the supporting-terminal-equipped capacitor chip according to claim 9, wherein a maximum diameter size of the first supporting terminal (Li FIG. 5: 8) in the length direction is larger than the maximum length size of the portion of the first outer electrode (6) on the second main surface (of 22) in the length direction; and
 a maximum diameter size of the second supporting terminal (8) in the length direction is larger than the maximum length size of the portion of the second outer electrode (6) on the second main surface (of 22) in the length direction.
Claim 11
Igarashi with Li teaches the supporting-terminal-equipped capacitor chip according to claim 9, as shown above.
Igarashi does not expressly disclose wherein a relation of L2/L1 ≥ about 0.8 is satisfied, where L1 represents a free length of each of the first supporting terminal and the second supporting terminal and L2 represents a close contact length of each of the first supporting terminal and the second supporting terminal, as recited in claim 11.
Igarashi, however, does teach such a dimension is a result-effective variable, a variable which achieves a recognizable result: the stiffness of the terminal, the spring constant K is adjusted, taking into account the material of the spring, the diameter and number of coils, the axial height, and the desired reduction of vibration noise (Igarashi paragraph 30-41). Such a relationship as claimed therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of routine optimization. See MPEP 2144.05.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. 
Claim 14
Igarashi with Li teaches the supporting-terminal-equipped capacitor chip according to claim 9, wherein each of the first supporting terminal (Igarashi 12) and the second supporting terminal (12) is defined by a round wire with a diameter of more than or equal to about 0.1 mm and less than or equal to about 0.5 mm (paragraph 34, “the outer diameter of the coil spring 25 is 0.5 mm to 0.6 mm”).
Claim 16
Igarashi with Li teaches the mounted structure of the supporting-terminal-equipped capacitor chip according to claim 1, wherein a number of turns of each of the first supporting terminal (Igarashi 12) and the second supporting terminal (12) is between about 3 and about 5 (paragraph 34, “the number of turns is 3 to 7”). 
Claim 17
Igarashi with Li teaches the mounted structure of the supporting-terminal-equipped capacitor chip according to claim 1, wherein at least one of the first electrically conductive bonding material (Igarashi 16; Li 20) and the second electrically conductive bonding material (Igarashi 16; Li 20) includes solder (Igarashi paragraph 24, 35; Li paragraph 28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 2012-33654 (see, e.g., FIG. 12); US 20160307700 (see, e.g., FIG. 3); US 20180145042 (see, e.g., FIG. 3, paragraph 26); US 10074481 (see, e.g., FIG. 1, 3C); and US 20210127493 (see, e.g., FIG. 10). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848